DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




               MARCOS K. DASILVA AND WILLIAM
                         COMTOIS,

                             Appellants,

                                  v.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, as trustee, in
trust for the registered certificateholders of First Franklin Mortgage
  Loan Trust 2006-FF8, asset-backed certificates, series 2006-FF;
 AMERICAN EXPRESS NATIONAL BANKS, successor by merger to
     American Express Bank, FSB; MORTGAGE ELECTRONIC
    REGISTRATION SYSTEMS, INC.; ANY AND ALL UNKNOWN
 PARTIES CLAIMING BY, THROUGH, UNDER, AND AGAINST THE
   HEREIN NAMED INDIVIDUAL DEFENDANT(S) WHO ARE NOT
   KNOWN TO BE DEAD OR ALIVE, WHETHER SAID UNKNOWN
    PARTIES MAY CLAIM AN INTEREST AS SPOUSES, HEIRS,
   DEVISEES, GRANTEES, OR OTHER CLAIMANTS; UNKNOWN
  PARTY # 1; UNKNOWN PARTY # 2; UNKNOWN PARTY # 3; AND
    UNKNOWN PARTY # 4 THE NAMES BEING FICTITIOUS TO
             ACCOUNT FOR PARTIES IN POSSESSION,

                             Appellees.


                           No. 2D20-1024



                        September 15, 2021

Appeal from the Circuit Court for Lee County; Jack R. Thompson,
Judge.
James R. Ackley of Law Offices of James R. Ackley, P.A., West Palm
Beach, for Appellants.

Allison Morat of Bitman, O'Brien & Morat PLLC, Lake Mary, for
Appellee Deutsche Bank National Trust Company, as trustee, in
trust for the registered certificateholders of First Franklin Mortgage
Loan Trust 2006-FF8, asset-backed certificates, series 2006-FF8.

No appearance for remaining Appellees.

PER CURIAM.

     Affirmed.

LaROSE, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.




                                   2